Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Applicant's submission filed on 10/21/22 has been entered.  Claims 21-39 are currently pending, claims 1-20 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rigid support” in claim 21 is term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite as to what materials and / or forms of materials are included or excluded by such a term, and as to what level of rigidity is necessary; such as  is self- supporting sufficient, or materials required to support a certain load (1%, 5%, 10%, 25% ,etc of its weight) without flexing a particular degree (1%, 5%, 10%, 25%, etc)?  For purposes of examination any such material will be interpreted as a rigid support. The examiner notes that claim 39 is excluded from the 112 rejection as it appears to further limit the term “rigid support” as further comprising “at least one of a wire, a mesh, a wire grid, and a woven grid.”; so for purposes of examination such additional materials too would be interpreted as rigid support. 
The term “wire hierarchal structure” in claim 34 is term which renders the claim indefinite. The term “wire hierarchal structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  By definition a hierarchy is an arrangement of items that are represented as being at a particular position relative to each other, further by rank, but it is indefinite with respect to the present context of the claim as to what structures would or would not be included with the term “wire hierarchal structure.” (for example, would a singular layer possessing identifiable subcomponents relative to each other (such as a mesh, fabric, grid, etc) be sufficient, or would a plurality of contiguous layers be sufficient, or further a plurality of non-contiguous layers be sufficient, or would the structure require a graded property with respect to a particular direction of the layer, or some other property al together)?   For purposes of examination any of the above such structures comprising wire(s) are interpreted as “wire hierachal structure”.
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-29, and 39 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Kim et al (“Polymer Nanocomposites from Free-Standing, Macroscopic Boron Nitride Nanotube Assemblies” RSC Adv. , 2015, 5, 41186; hereafter Kim). 
Claim 21: Kim teaches a method of forming a large volume BNNT configuration (See, for example, abstract, Fig 2a, Fig S4, and Fig S5), the method comprising: 
Providing a scaffold support structure having at least one rigid support (See, for example, abstract, Fig 2a-g, ESI Figure S3, ESI pg 4; the scaffold support structure interpreted as (i) a previously deposited CNT mat layer, or  alternatively (ii) the filter; either structure satisfies rigid support as they are able to support themselves as well as subsequently applied nanotube dispersions and further they retain structure during and following the influence of vacuum filtration).  
dispersing BNNTs in a dispersant (Such as methanol) (See, for example, pg 41187, and ESI pg4); 
applying the dispersed BNNTs onto a scaffold support structure (such as a filter, or alternatively a CNT mat) to disperse the BNNT’s within and supported by the scaffold support structure (See, for example, abstract, Fig 2a-g, ESI Figure S3, ESI pg 4; wherein when interpreting the scaffold support structure as (i) a previously deposited CNT mat layer, figure 2g evidences interpenetration of the two materials therefore some portion of the BNNTs are within and supported by the CNT layer, alternatively the support structure (ii) the filter; which is taught as possessing a pore size of 20 micron (pg 4 ESI) and the BNNT’s which possess a diameter on the order of 10 nm (See, for example, Fig 2 c and S3a-b) the process of forming the BNNT layers is via vacuum filtration so considering the pores of the filter are more than 1000 times the diameter of the fibers and a vacuum is applied on the system to it in the direction of the filter, additionally in order to separate the two a force of peeling is required, thus the examiner asserts that some degree of the BNNT structure would reside within and be supported on the filter scaffold).;
 and removing the dispersant (such as through filtration, compression, or baking) and leaving the BNNTs on the scaffold support structure to form a BNNT-coated scaffold support structure having stable density and structural strength (See, for example, pg 41187, and ESI pg4).
Claim 22: Kim further teaches wherein applying the dispersed BNNTs comprises spreading  / layering (casting) the dispersed BNNTs onto the scaffold support structure and additionally onto a second scaffold support structure (such as via application of BNNT to form a layer on a previously deposited CNT layer or the filter itself and heterobucky paper where BNNT layered onto and between two CNT layers (See, for example, pg 41187, and ESI pg4).
Claim 24: Kim teaches the BNNT material comprises a purified BNNT material (See , for example pg 41187, and ESI pg4). 
Claim 25: Kim teaches baking the BNNT-coated scaffold support structure (See, for example, pg 41187, and ESI pg4). 
Claim 26: Kim teaches wherein the baking is performed at a baking temperature of 100oC.
Claim 27: Kim teaches dispersant comprises alcohol, further methyl alcohol (methanol) (See, for example, pg 41187, and ESI pg4). 
Claim 28: Kim teaches applying a plurality of dispersed BNNT layers to the scaffold support structure (see, for example, pg 41187 and ESI pg 4; wherein prior the vacuum filtration step is a serial process wherein initial BNNT deposition is followed by overlaying BNNT deposition, thus it can be interpreted as comprising a plurality of dispersed BNNT layers which are then later compressed).  
Claim 29: Kim further teaches comprising compressing the BNNT-coated scaffold support structure (See , for example pg 41187, and ESI pg4).
Claim 39: Per interpretation of the rigid support per (i) above,  a previously deposited CNT mat layer reads on a “mesh” as it possesses an interconnected network of strands of fibers / nanotubes with voids therebetween.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 21 above and further in view of Patel et al (US 2010/0009165; hereafter Patel).
Claims 23 and 39: Kim teaches the method of claim 21, but does not explicitly teach wherein the scaffold support structure is a scaffold comprising at least one of the materials claimed.  Patel teaches a method of preparing composites by application of dispersed nanomaterials, such as BNNT, onto substrates (See, for example, abstract, [0034]).  Patel further teaches wherein suitable substrates include scaffolds such as fabrics of polymer fibers, Kevlar fibers, fiber glass, metals, woven and non-woven  (reading on woven grid and mesh); wherein the combination of the multifunctional materials provides for improvements in various properties including mechanical strength, thermal conductivity, thermal stability, radiation shielding, lighter weight, etc (See, for example, [0012], [0027], [0043], [0057]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated as the support structure as a scaffold comprising polymer fibers, carbon fibers, Kevlar fibers, fiber glass, metals, woven grid or mesh as such materials are known in the art to predictable support boron nitride nanotubes with the synergistic benefit of improvement in properties including mechanical strength, thermal conductivity, thermal stability, radiation shielding, and reduced weight.

Claim 28 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 21 above and further in view of Weber et al (US 2005/0159805; hereafter Weber805).
Claim 28: Kim teaches the method of claim 21, and further teaches preparation of BNNT heteropapers comprising layers of BNNT and CNT wherein such successive layers are applied by successive filtering of CNT and BNNT solution, and teaches such papers are formed similarly to those used to form CNT bucky paper (See, for example, pg 41187 and ESI 4), but does not provide an exemplary embodiment comprising multiple BNNT layers by successive application and filtering.  Weber805 teaches a method of forming layers of bucky paper by dispersion application onto filter supports and subsequent solvent removal (See, for example, [0036]).  Weber805 further teaches wherein the thickness / multiple layers of the same material can predictably augmented by simply repeating the deposition and solvent removal steps (See, for example, [0036]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated repeating /  applying a plurality of dispersed BNNT layers to the scaffold support structure as such repetition of steps is well known in the art to provide additional layers of the BNNT material and as such subsequent deposition would predictably aid in tailoring and augmenting the thickness of the applied BNNT material.   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 21 above and further in view of Whitby et al (“Geometric control and tuneable pore size distribution of buckypapers and buckydiscs” Carbon 46 (2008) 949-956; hereafter Whitby).
Claim 30: Kim teaches the method of claim 21 above and Kim further teaches baking to remove volatile organic compound (drying at 100oC – removal of methanol voc solvent) and Kim further teaches wherein BNNT-buckpapers can be formed similar to typical procedures employed in production of CNT buckypaper (See, for example, pg 41187 and ESI pg 4 ; but does not explicitly teach such baking is performed in vacuum.  Whitby teaches a method of producing CNT buckypaper (See, for example, abstract).  Whitby further teaches wherein following vacuum casting of the buckypaper is it similarly dried by baking, but further taught that the baking is performed under vacuum to enhance / ensure all solvent was removed from the system (See, for example, section 2.2 of pg 950).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have conducted the drying baking under vacuum  as it would enhance / ensure all solvent (VOC / methanol) was removed from the system.  

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 21 above and further in view of Li et al (US 2015/0065342; hereafter Li).
Claims 31-33: Kim teaches the method of claim 21 (described above) including forming CNT / BNNT performs via dispersions and subsequent dispersant (such as methanol) removal (See, for example, pg 41187-88, and ESI pg4).  But Kim does not explicitly teach the method includes freezing the dispersed BNNTs on the scaffold support structure, and evaporating the dispersant, further wherein evaporating comprises placement of the dispersed BNNT material in a vacuum and lowering the temperature to below the freezing point of the dispersant.  Li teaches a method of making macroscale structures of carbon nanotubes, wherein the method of formation involves combining the nanotubes with a liquid and subsequent drying (See, for example, abstract, [0017-0021]).  Li further teaches wherein the liquid removal takes place by a freeze drying process under vacuum, as such a process can prevent the nanotube structure from shrinking (See, for example, abstract, [0033-0039]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated freezing the dispersed BNNTs on the scaffold support structure, and evaporating the dispersant by placement of the dispersed BNNT material in a vacuum and lowering the temperature to below the freezing point of the dispersant as such a method would predictably achieve drying of the nanotube structure and further provide enhanced shape retention via reduced structural shrinkage.  

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Weber805 as applied to claim 28 above and further in view of Weber et al (US 2005/0074479; hereafter Weber) and Cooper et al US 7,419,601; hereafter Cooper).
Claim 34: Kim in view of Weber805 teaches the method of claim 21,  wherein Kim further teaches the scaffold support structure comprises a plurality buckypaper/mat surfaces (such as initial CNT layer(s) of heterobuckypaper, as they possess a finite thickness they possess a plurality of surfaces (such as top, various edges, bottom; or alternatively upper left surface , upper central surface, upper right surface, etc) (See, for example, pg 41187, and ESI pg4); or alternatively with combination of Weber805 as discussed in the rejection of claim 28 above a plurality of such buckypaper layers have been applied inclusive of a plurality of surfaces; 
and further comprising shaping the buckypaper/mat into a desired shape (such as the shape of the supporting filter) (See, for example, pg 41187, and ESI pg4).  
and applying the dispersed BNNTs over the shaped buckypaper/mat surfaces and a filter to form a BNNT-coated buckypaper/mat (See, for example, pg 41187, and ESI pg4); 
and drying the BNNT-coated buckypaper/mat (See, for example, pg 41187, and ESI pg4 ).
Kim further teaches wherein BNNT-buckpapers can be formed similar to typical procedures employed in production of CNT buckypaper (See, for example, pg 41187); but Kim is silent as to the mode of application of the BNNT dispersion onto the buckypaper /mat – filter, so it does not explicitly teach pouring.  Weber teaches method of forming and using buckypaper (See, for example, abstract).  Weber further teaches formation of bucky paper on filters is commonly prepared by application of the nanotube dispersion via pouring onto the filter (See, for example, [0058]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have applied the BNNT dispersion to the buckypaper /mat via pouring as it a conventional method of application in the production of CNT buckypaper to predictable apply the dispersion to the supporting surface and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Kim does not further explicitly teach wherein the plurality of buckypaper/mat surfaces are supported by a wire hierarchal structure.  Cooper teaches a method of forming CNT sheets (See, for example, abstract, Fig 7, col 1 lines 60-col 2 line 3, col 27 lines 25-30).  Cooper further teaches wherein various “fibers” from 1 nm to 1mm and metallic (thus reading on wires) can be incorporated with the carbon nanotubes to aid in dispersion, stability and property tailoring  (See, for example, col 10 lines 13-21 and col 11 line 5-10).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated metal wires within various applied buckypaper layers as a means to aid in dispersion / stability and instill particular properties.  By such a combination a plurality of layers would comprise wires within a mesh of a particular dimension and spatial relation as well as layers designated as buckypaper/ mat, thus reading upon such surfaces being supported by a wire hierarchal structure.  
Claim 35: Kim further teaches wherein the dispersant comprises alcohol, further methyl alcohol (methanol) (See, for example, pg 41187, and ESI pg4). 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 21 above and further in view of Lee et al (“Functionalization, dispersion, and cutting of boron nitride nanotubes in water” J Phys. Chem. C 2012, 116, 1798-1804; hereafter Lee).
Claim 36: Kim teaches the method of claim 21, and Kim further teaches wherein the dispersed BNNTs comprise a BNNT glue (BNNTs in methanol used as a joining layer between buckypaper layers (See, for example, pg 41187-88, and ESI pg4). But Kim does not explicitly teach having about 0.1 to 3 mg of BNNT material per ml of dispersant. Lee teaches a method of forming BNNT dispersions and composites (See, for example, abstract). Lee further teaches wherein issues of dispersion stability, agglomeration / precipitation is of concern, and has taught that a concentration of 0.2 mg/ml of BNNT in dispersant (such as ~1mg BNNTs in 5 mL DI water) serves as a predictably stable BNNT dispersion (see, for example, pg 1799 first column).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a BNNT dispersion / glue concentration of about 0.2 mg/ml as such a concentration would predictably provide application of BNNTs with sufficient stability. Additionally / alternatively generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 37: Kim in view of Lee teaches the method of claim 36 above and Kim further teaches joining the scaffold support structure and the second support structure (see, for example, (See, for example, pg 41187-88, and ESI pg4)., 
compressing the joined support structure and the second support structure, (See, for example, pg 41187-88, and ESI pg4).
spreading the BNNT glue onto the support structure and a second support structure (such as a during the filtration step and / or during the compression step), (See, for example, pg 41187-88, and ESI pg4).
and heating  (Such as at 100oC) the joined support structure and second support structure to evaporate dispersant (such as methanol) (See, for example, pg 41187-88, and ESI pg4).  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 21 above and further in view of JIn et al (US 6,250,984; hereafter Jin)
Kim teaches the method above, but Kim does not explicitly teach precoating of the scaffold support structure with at least one of the claimed materials.   Jin teaches a method for controlling the deposition and orientation of nanotubes from a slurry, onto substrates (see, for example, Fig 4-5, col 9 line 50- col 10 line 41).  Jin further teaches wherein surfaces designed to receive nanotubes can predictably be precoated with a thin layer, further in a pattern, of solder to improve the wettability of the nanotubes to the support, and further promote enhanced adhesion and modes for electrical contract as the solder can be made molten and anchor the nanotubes therein (see, for example, col 10 lines 6-40)).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated pre-coating the scaffold with solder as it would predictably enhance wettability, adhesion, and patterning capabilities, as well as provide electrical contact of the applied BNNL.

Claims 23 and 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 21 above and further in view of Cooper et al US 7,419,601; hereafter Cooper).
Claims 23 and 39: Kim teaches the method of claim 21 above, including providing a scaffold support structure having at least one rigid support (See, for example, abstract, Fig 2a-g, ESI Figure S3, ESI pg 4; the scaffold support structure interpreted as (i) a previously deposited CNT mat layer, or alternatively (ii) the filter; but does not explicitly teach wherein the support structure /  at least one rigid support comprises at least one of a  stainless steel, polymer fibers glass fibers, wire, a wire grid, and a woven grid.  Cooper teaches a method of forming CNT sheets (See, for example, abstract, Fig 7, col 1 lines 60-col 2 line 3, col 27 lines 25-30).  Cooper further teaches wherein various “fibers” from 1 nm to 1mm and metallic (thus reading on wires), further stainless steel, as well as polymer and glass can be incorporated with the carbon nanotubes to aid in dispersion, stability and property tailoring  (See, for example, col 10 lines 13- col 11 line 10).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated stainless steel, polymer fibers, glass fibers, metal wires,  within the initially applied CNT layer as a means to aid in dispersion / stability and instill particular properties.  Alternatively Cooper further teaches wherein suitable supports include porous metallic woven or non-woven fibrous material (wires), wire mesh / weave  (see, for example, col 11 lines 35-44).

Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. Applicant argues that Kim doesn’t teach “at least one rigid support”.  The examiner notes that such an amended limitation has triggered an indefiniteness rejection (see, above).  The examiner further asserts that whether the scaffold support structure interpreted as (i) a previously deposited CNT mat layer, or  alternatively (ii) the filter; either structure satisfies rigid support as they are able to support themselves as well as subsequently applied nanotube dispersions and further they retain structure during and following the influence of vacuum filtration).  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712